Citation Nr: 1629788	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  10-23 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to the service-connected right knee disability.

2.  Entitlement to service connection for hypertensive vascular disease, to include hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  During the course of the appeal, jurisdiction was transferred to the Waco, Texas, RO.

In September 2012, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In an April 2014 Board decision, the claims were remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials in a January 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the appeal must again be remanded for further evidentiary development.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

In the April 2014 Remand, the Board instructed the AOJ to request treatment records from the Durham, North Carolina, VA medical center (VAMC) dating from 1996 to the present, and treatment records from the Winston-Salem, North Carolina, Community-Based Outpatient Clinic (CBOC) from 1996 to the present.  Critically, based upon a review of the record, including the January 2015 SSOC, the Board observes that the AOJ failed to request said records.

By failing to ensure that the appropriate records were requested, the AOJ did not substantially comply with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, a remand is required for the AOJ to request the Veteran's above-identified treatment records from the Durham VAMC and the Winston-Salem CBOC.

The Board additionally observes that the April 2014 Board decision instructed that the Veteran be afforded a VA examination to address the etiology of the claimed left knee and hypertension disabilities.  In describing the etiology of the claimed left knee disability, the examiner was asked to comment on a Physical Therapy Progress Report from January 1992 contained in the Veteran's service treatment records, which reveals he had a leg length variance.  Pursuant to the Board Remand, the Veteran was afforded a VA examination in October 2014, which addressed his claimed left knee disability.  Critically, however, the examiner failed to discuss the above-referenced January 1992 Physical Therapy Progress Report noting the Veteran's leg length variance.

Similarly, in rendering an opinion concerning the etiology of the claimed hypertension, the examiner was to comment on the Veteran's service treatment records, which indicate high blood pressure readings, and the Consultation Sheet from August 1989, which includes a notation 'P80 reg.' alongside a blood pressure reading.  To this end, the Board recognizes that the October 2014 VA examiner addressed the in-service notations of high blood pressure; however, he failed to address the significance, if any, of the 'P80' notation.

Accordingly, upon remand, the Veteran should be afforded another VA medical opinion as to the etiology of his claimed left knee and hypertension claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding relevant treatment records from Durham, North Carolina, VAMC from 1996 to present and the Winston-Salem, North Carolina, CBOC from 1996 to present.  Any archived records should be retrieved from storage.  Any documents received by VA should be associated with the record and any negative responses should be properly documented with the Veteran notified in accordance with 38 C.F.R. § 3.159(e) (2015).

2.  The AOJ shall refer the VA claims file to a physician with appropriate expertise.  The examiner is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.  Then, the examiner should respond to the following:

a. After taking a detailed history from the Veteran regarding his left knee disability and considering the pertinent information in the record in its entirety, the VA examiner should opine as to whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's left knee disability was caused or is aggravated by his service-connected right knee disability, or is otherwise etiologically related to his active service.  In providing this opinion, the examiner is asked to please comment on a Physical Therapy Progress Report from January 1992 contained in the STRs which reveals the Veteran had a leg length variance.

b. After taking a detailed history from the Veteran regarding his hypertension and considering the pertinent information in the record in its entirety, the VA examiner should opine as to whether it is at least as likely as not, i.e. 50 percent probability or greater, that hypertensive vascular disease, to include hypertension is etiologically related to his active service.  In providing this opinion, the examiner is asked to please comment on the Veteran's STRs, which indicate high blood pressure readings, and the Consultation Sheet from August 1989, which includes a notation 'P80 reg.' alongside a blood pressure reading. 

Should the examiner decide that a physical examination of the Veteran is required to address these questions, one should be scheduled.

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.

3.  Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

